Citation Nr: 0714970	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  06-36 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death. 

2.  Entitlement to Dependency and Indemnity Compensation 
(DIC) under the provisions of 38 U.S.C. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter and son-in-law


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from November 1939 to 
August 1945 and April 1948 to September 1949.  The appellant 
is his widow.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Reno, Nevada.   

In March 2007, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folders.  

A motion to advance this case on the docket was granted by 
the Board in April 2007.  See 38 U.S.C.A. § 7107(a) (West 
2002); 38 C.F.R. § 20.900(c) (2006).


FINDINGS OF FACT

1.  At the time of the veteran's death, service connection 
was in effect for residuals of cold injuries of the feet with 
onychomycosis, a right eye disability, and scars, residuals 
of gunshot wounds.

2.  The veteran's service-connected disabilities materially 
contributed to cause his death.

3.  There is no longer a question or controversy regarding 
the appellant's claim for DIC benefits under the provisions 
of 38 U.S.C. § 1318.


CONCLUSIONS OF LAW

1.  Disabilities incurred in active duty contributed 
materially to cause the veteran's death.  38 U.S.C.A. §§ 
1310, 5107(b) (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.312 (2006).

2.  The appellant's claim for DIC under the provisions of 38 
U.S.C. § 1318 is moot.  38 U.S.C.A. §§ 511, 1318, 7104, 7105 
(West 2002); 38 C.F.R. §§ 3.22, 20.101 (2006).   


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initially, the Board notes that the evidence currently of 
record is sufficient to substantiate the appellant's claim 
for service connection of the cause of the veteran's death.  
Therefore, no further development with respect to the cause 
of death claim is required under 38 U.S.C.A. §§ 5103, 5103A 
(West 2002 & Supp. 2005) or 38 C.F.R. § 3.159 (2006).  
Although the appellant has not been provided notice with 
respect to the effective-date element of this claim, this 
matter is not currently before the Board and the RO will have 
the opportunity to provide the required notice before 
deciding this matter.  For reasons set forth below, the 
appellant's claim of entitlement to DIC under the provisions 
of 38 U.S.C. § 1318 is moot. 



Service Connection- Cause of Death

Legal Criteria

DIC benefits are payable to the surviving spouse of a veteran 
if the veteran died from a service-connected disability.  38 
U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.5 (2006).

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  38 C.F.R. 
§ 3.312(a) (2006).

The service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2006).

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1) (2006); see also Gabrielson v. Brown, 7 Vet. App. 
36, 39 (1994).

Generally, minor service-connected disabilities, particularly 
those of a static nature or not materially affecting a vital 
organ, would not be held to have contributed to death 
primarily due to unrelated disability.  In the same category 
there would be included service-connected disease or injuries 
of any evaluation (even though evaluated as 100 percent 
disabling) but of a quiescent or static nature involving 
muscular or skeletal functions and not materially affecting 
other vital body functions.  38 C.F.R. § 3.312(c)(2) (2006).

Service-connected diseases or injuries involving active 
processes affecting vital organs should receive careful 
consideration as a contributory cause of death, the primary 
cause being unrelated, from the viewpoint of whether there 
were resulting debilitating effects and general impairment of 
health to an extent that would render the person materially 
less capable of resisting the effects of other disease or 
injury primarily causing death.  Where the service-connected 
condition affects vital organs as distinguished from muscular 
or skeletal functions and is evaluated as 100 percent 
disabling, debilitation may be assumed.  38 C.F.R. § 
3.312(c)(3) (2006).

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a 
claim on its merits, the evidence must preponderate against 
the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Analysis

The Certificate of Death shows that the veteran died in April 
2005.  The immediate cause of the veteran's death was 
respiratory failure due to or as a consequence of 
arteriosclerotic vessel disease.  At the time of the 
veteran's death, service connection was in effect for 
residuals of cold injuries to the right foot and left foot 
with onychomycosis, a right eye disability, and scars, 
residuals of gunshot wounds.  The appellant contends that the 
veteran's service-connected disabilities contributed to his 
death.

There is favorable and unfavorable medical opinion evidence 
in this case.  

In a November 2005 letter, Dr. J.H. related that the veteran 
had surgery on his eye to remove shrapnel and a cataract, and 
afterwards, he had a hemorrhage into his pituitary gland that 
led to panhypopituitarism.  Dr. J.H. explained that as this 
complication occurred within 30 days of the procedure, it was 
accepted as attributable to the procedure and/or stress of 
having the surgery.  Dr. J.H. noted that hypopituitarism 
placed a patient at significant risk during any sort of 
medical or surgical stress.  Dr. J.H. further related that 
the veteran underwent gallbladder surgery in January 2005, 
which was complicated by a "nick in the bowel" leading to 
peritonitis.  Dr. J.H. indicated that the veteran underwent 
further surgery in April 2005, and went into septic shock.  
Dr. J.H. maintained that the veteran's cold weather 
neuropathy had progressed over the last couple of years to 
the point that he had difficulty with normal walking; he had 
a fall in January 2005, which made it even more difficult for 
him to walk.  Dr. J.H. then noted that the veteran was unable 
to comply with the recommended rehabilitation program due to 
his inability to get out of bed and ambulate on account of 
his cold weather neuropathy.  

Dr. J.H. therefore concluded that it was as likely as not 
that his service-connected disorders had a significant 
adjunct impact on the veteran's ability to deal with and 
recover from his surgical emergency.  Dr. J.H. added that the 
panhypopituitarism reduced the veteran's overall strength, 
and resistance and the neuropathy impacted his ability to 
ambulate and cooperate with the rehabilitation program, 
leading him to spend most of his time in bed, and thus be 
susceptible to complications such as the urinary tract 
infection that led to the sepsis.   

In a May 2006 VA medical opinion, the examiner noted that Dr. 
J.H. did not include references to evidenced based medical 
research to substantiate this claim, and that he did not 
address the veteran's co-morbidities.  The examiner indicated 
that the veteran was diagnosed with several disorders that 
were known risk factors for arteriosclerotic vascular 
disease.  The examiner reported that based on a review of the 
claims files, the arteriosclerotic vascular disease noted on 
the veteran's death certificate was less likely as not a 
complication or was related to the service-connected cold 
injuries.  The examiner noted that the effects of the cold 
injury might have contributed to the development of the 
arteriosclerotic vascular disease, but the veteran had so 
many risk factors that played a more prominent role than cold 
injuries that it could not be said that the cold injuries and 
subsequent development of arteriosclerotic vascular disease 
caused or contributed to the veteran's death.  The examiner 
maintained that diseases of the thyroid and pituitary systems 
were not considered known risk factors for arteriosclerotic 
vascular disease.  Also, the examiner noted that there was no 
research based medical evidence to support a cause and effect 
relationship between bilateral lower extremity cold injuries 
and arteriosclerotic vascular disease and respiratory failure 
causing death.  

The VA examiner essentially opined that the veteran's 
service-connected disabilities did not cause or contribute to 
the veteran's death, while Dr. J.H. opined that his service-
connected disabilities did contribute to his death.  The 
Board finds that the evidence for and against the claim is in 
approximate balance.  In such cases, the benefit of the doubt 
is to be afforded the claimant.  Accordingly, service 
connection is in order for the cause of the veteran's death.


DIC under 38 U.S.C. § 1318

DIC benefits are also payable under certain circumstances if 
the veteran was in receipt of or entitled to receive 
compensation at the time of death for a service-connected 
disability that had been totally disabling for a specified 
period of time.  38 U.S.C.A. § 1318 (West 2002).  As 
discussed above, however, the Board has granted service 
connection for the cause of the veteran's death, which is one 
of the bases for establishing entitlement to DIC benefits.  
Therefore, the issue of entitlement to DIC benefits under 38 
U.S.C.A. § 1318 (West 2002) is moot.  Accordingly, this 
matter will be dismissed. 


ORDER

Service connection for the cause of the veteran's death is 
granted.

The appeal for entitlement to DIC benefits under 38 U.S.C. 
§ 1318 is dismissed.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


